Citation Nr: 0930297	
Decision Date: 08/13/09    Archive Date: 08/19/09

DOCKET NO.  04-35 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an increased evaluation for low back 
strain, currently rated as 10 percent disabling.  

2.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a right knee meniscectomy prior to October 7, 
2003.

3.  Entitlement to an evaluation in excess of 20 percent for 
residuals of a right knee meniscectomy from October 7, 2003 
to February 16, 2006.

4.  Entitlement to an evaluation in excess of 30 percent for 
total right knee arthroplasty from April 1, 2007.  

5.  Entitlement to service connection for an adjustment 
disorder, to include as secondary to service-connected right 
knee and low back disabilities.  




REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from February 1969 to February 
1989.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from October 2002 and March 2004 rating 
determinations of the Department of Veterans Affairs (VA) 
Regional Offices located in Roanoke, Virginia, and Columbia, 
South Carolina.  The Roanoke RO has jurisdiction of all 
issues.  

In a July 2004 rating determination, the RO increased the 
Veteran's right knee disability from 10 to 20 percent 
effective October 7, 2003.  

In a March 2006 rating determination, the RO assigned a 
temporary total disability evaluation for the Veteran's right 
knee total arthroplasty from February 16, 2006, through March 
31, 2007, and assigned a 30 percent disability evaluation 
thereafter.  

As result of the RO's actions, the Board has listed the 
issues as such on the title page of this decision.  

The issue of entitlement to service connection for an 
adjustment disorder, to include as secondary to service-
connected right knee and low back disorders is remanded to 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the Veteran if further action is required on his 
part.  



FINDINGS OF FACT

1.  The Veteran's lumbosacral strain with degenerative joint 
disease has been shown to cause no more than slight 
limitation of motion, with no demonstration of forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees, or the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, muscle spasm on extreme forward bending or 
unilateral loss of lateral spine motion in standing position; 
or muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis; there have also been 
no incapacitating episodes.

2.  Prior to the veteran's January 22, 2003 examination, 
there were no findings of limitation of extension of the 
right knee.  

3.  For the time period from the January 22, 2003, Social 
Security examination to February 16, 2006, the overall 
objective medical evidence reveals that extension of the 
right knee was limited to no more than 10 degrees, with the 
exception of a one day period in June 2003 when extension was 
limited to 20 degrees.

4.  Prior to February 16, 2006, there were no objective 
medical findings of instability or subluxation of the right 
knee.  

5.  The Veteran's right total knee replacement residuals are 
not shown to be manifested by severe weakness or severe 
painful motion, nor is extension limited to 30 degrees, nor 
is there nonunion of the tibia and fibula with loose motion, 
requiring a brace.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for lumbosacral strain with degenerative joint disease have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.40, 4.45. 4.71a, 
Diagnostic Codes 5292, 5293, 5295 (2003), Diagnostic Codes 
5242, 5243 (2008).

2.  Prior to January 22, 2003, the criteria for an evaluation 
in excess of 10 percent for right knee arthritis based upon 
limitation of motion were not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(b)(1), 4.7, 4.10, 4.40, 4.45, 
4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 (2008).  

3.  The schedular criteria for a 10 percent evaluation for 
limitation of right knee extension in addition to a 10 
percent evaluation on the basis of limitation of right 
flexion were met from January 22, 2003, to February 16, 2006.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(b)(1),4.7, 4.10, 4.40, 
4.45, 4.71a, Diagnostic Codes 5003, 5010, 5257, 5260, 5261.

4.  The criteria for a rating in excess of 30 percent for a 
right knee disorder status post total knee replacement from 
April 1, 2007, have not been met.  38 U.S.C.A. §§ 1155; 
38 C.F.R. §§ 3.321(b), 4.1, 4.2, 4.7, 4.10, 4.71a, Diagnostic 
Code (DC) 5055 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment.  The 
Court has instructed that in applying these regulations VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, incoordination, or pain. Such inquiry is 
not to be limited to muscles or nerves.  These determinations 
are, if feasible, be expressed in terms of the degree of 
additional range-of-motion loss due to any weakened movement, 
excess fatigability, incoordination, flareups, or pain. 
DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. 
Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.

Diagnostic Code 5003 (5010) provides that degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved 
(DC 5200 etc.).  When, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent evaluation is 
assigned where X-ray evidence shows involvement of two or 
more major joints or 2 or more minor joint groups.  Where 
there is X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations, a 20 percent evaluation is 
assigned. Note (1) to Diagnostic Code 5003 states that the 20 
and 10 percent ratings based on X-ray findings, above, will 
not be combined with ratings based on limitation of motion.  
Id.

Lumbar Spine

The Veteran's service-connected lumbosacral strain has been 
rated 10 percent disabling from March 1989 using the rating 
criteria for lumbosacral strain.  The 10 percent rating is 
now protected.  See 38 U.S.C.A. § 110 (West 2002); 38 C.F.R. 
§ 3.951(b) (2008).  The Veteran requested an increased 
evaluation for his back disorder in July 2002.  Since then, 
the rating criteria have twice been amended.

Under the rating criteria in effect prior to September 23, 
2002, limitation of motion of the lumbar spine was rated at 
10 percent when slight, 20 percent when moderate, and 40 
percent evaluation when severe.  38 C.F.R. § 4.71a, Code 
5292.

The rating criteria in effect prior to September 23, 2002 
also provided that intervertebral disc syndrome was rated as 
10 percent when mild; 20 percent when moderate, with 
recurring attacks; 40 percent when severe, with intermittent 
relief; and 60 percent when pronounced, with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.  38 C.F.R. § 4.71a, 
Code 5293.


Under the rating criteria in effect prior to September 23, 
2002, lumbosacral strain was rated at 10 percent with 
characteristic pain on motion; 20 percent with muscle spasm 
on extreme forward bending, or unilateral loss of lateral 
spine motion in standing position; or 40 percent when severe, 
with listing of whole spine to opposite side, positive 
Goldwaithe's sign, marked limitation of forwarding bending in 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  
38 C.F.R. § 4.71a, Code 5295.

With regard to the rating criteria under Diagnostic Code 
5293, effective September 23, 2002, intervertebral disc 
syndrome (preoperatively or postoperatively) was evaluated 
either on the total duration of incapacitating episodes over 
the past 12 months or by combining under Section 4.25 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method resulted in the higher 
evaluation.

With incapacitating episodes having a total duration of at 
least six weeks during the past 12 months 				
					60

With incapacitating episodes having a total duration of at 
least four weeks but less than six weeks during the past 12 
months						40

With incapacitating episodes having a total duration of at 
least two weeks but less than four weeks during the past 12 
months					20

With incapacitating episodes having a total duration of at 
least one week but less than two weeks during the past 12 
months					10

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.


Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.

Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment. 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2002).  

The regulations regarding diseases and injuries to the spine 
were again revised effective September 26, 2003.  Under these 
revised regulations, diseases and injuries to the spine 
(Diagnostic Codes 5235 to 5243) are to be evaluated under a 
General Rating Formula as follows:

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease

Unfavorable ankylosis of the entire spine 				
	100

Unfavorable ankylosis of the entire thoracolumbar spine 	
		50

Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine 								40

Forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine 			
					30

Forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; or, the combined range of 
motion of the cervical spine not greater than 170 degrees; 
or, muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis					
					20

Forward flexion of the cervical spine greater than 30 degrees 
but not greater than 40 degrees; or, combined range of motion 
of the cervical spine greater than 170 degrees but not 
greater than 335 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height 			10

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees. Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation. 
The normal combined range of motion of the cervical spine is 
340 degrees and of the thoracolumbar spine is 240 degrees. 
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.  38 C.F.R. § 4.71a, General Rating Formula for 
Disabilities and Diseases of the Spine (2008).

The criteria for evaluating intervertebral disc disease were 
essentially unchanged, except that the diagnostic code for 
that disability was changed to 5243.

In conjunction with his request for an increased evaluation, 
the Veteran was afforded a VA examination in September 2002.  
The Veteran reported that walking, bending, and general use 
made his back worse.  He stated that when he had flare-ups, 
he could function at about 30 percent of his normal capacity.  
There was no set pattern for flare-ups but there were flare-
ups approximately three times per week.  It could last for a 
few minutes.  He noted seeing a doctor every three months for 
his back problems.  As to activities of daily living, he was 
able to brush his teeth.  He did not cook.  He was able to 
walk, shower and climb stairs without difficulty.  He was 
also able to dress himself.  The veteran did not shop.  He 
could not vacuum or garden.  He could drive and take out the 
trash with difficulty.  He could not push a lawn mower 
because of the pain involved with bending and kneeling, etc.  
He had worked as a carpenter, painter, and handyman.  The 
Veteran had been doing this for years but his last employment 
was in January 2001.  

Physical examination of the lower extremities revealed 2+ 
deep tendon reflexes at the knees and ankles.  Sensation 
examination revealed pain and touch to be within normal 
limits.  Motor function was 5/5 with no muscle atrophy.  The 
Veteran did not use a crutch, brace, or cane to ambulate.  

Examination of the lumbar spine revealed positive straight 
leg raise on the right at 45 degrees and on the left at 55 
degrees.  There were no signs of radiculopathy in the low 
back.  Flexion was to 95 degrees, extension was to 30 
degrees, right and left lateral flexion were to 40 degrees, 
and right and left rotation were to 35 degrees.  The examiner 
indicated that all motions reported were full range.  There 
was no ankylosis and there was no further limitation caused 
by fatigue, weakness, lack of endurance, or incoordination.  
The Veteran's posture was normal but his gait was abnormal 
due to a right leg limp.  X-rays of the lumbar spine were 
negative.  A diagnosis of lumbosacral strain was rendered.  
The examiner indicated that the Veteran was able to perform 
daily activities without any major problems but that some 
aspects of daily activities were done with difficulty.  

At the time of a January 2003 Social Security disability 
examination, the Veteran was noted to have full flexion.  
Neurological examination revealed 3+ deep tendon reflexes in 
the lower extremities.  There was no gross weakness of any 
lower extremity muscle group.  Straight leg raising was 
grossly normal.  X-rays of the lumbar spine revealed only 
small anterior traction spurs at the anterior aspects of the 
L4-5 disc spaces.  There was no disc space narrowing or any 
other significant change.  

At the time of an October 2003 VA examination, the Veteran 
reported that his back bothered him on almost daily basis; 
especially if he were sitting, he would develop a dull lower 
back pain, which occasionally went down to the coccyx.  He 
indicated that his back pain was worse with repeated bending 
and lifting.  He denied sciatica, gastrointestinal, or 
genitourinary trouble.  He had no history of herniated discs.  
The Veteran reported having limited range of notion in his 
back and being unable to lift very well.  

Physical examination revealed no muscle spasm or tenderness.  
Straight leg raising was negative, bilaterally.  There was no 
guarding of the lumbar spine.  Range of motion testing 
revealed flexion to 95 degrees, extension to 20 degrees, 
right lateral flexion to 35 degrees, and left lateral flexion 
to 30 degrees.  Right rotation was to 35 degrees and left 
rotation was to 30 degrees.  The range of motion was 
subjectively limited by pain.  There was no fatigue, 
weakness, lack of endurance, or incoordination noted.  

Neurological examination revealed that motor examination of 
the lower extremities was normal.  There was no atrophy.  
Pinprick was normal.  The reflexes were 2+ in the left knee 
and both ankles and 1+ in the right knee.  The toes were 
downgoing, bilaterally.  X-rays of the lumbar spine revealed 
mild osteoarthritic change of the lumbosacral spine L2 
through L5.  A diagnosis of mild degenerative joint disease 
L2-5 was rendered.  The Veteran had no evidence of a 
herniated disc.  He had chronic low back pain related to 
repeated bending and lifting.  

At the time of an August 2007 VA examination, the Veteran 
reported having difficulty with bending and sitting for any 
prolonged period of time.  This caused pain in his back.  He 
indicated that the pain was not constant and would come and 
go with activity.  He reported that it was his belief that he 
had some decreased motion.  

Examination of the thoracolumbar spine revealed no radiation 
of pain on movement.  There was no muscle spasm or 
tenderness.  Straight leg raising was negative, bilaterally.  
There was no fixed position of the lumbar spine.  Flexion was 
to 90 degrees, extension was to 30 degrees, right and left 
lateral flexion were to 30 degrees with pain at 30 degrees, 
and right and left rotation were to 30 degrees with pain at 
30 degrees.  After repetitive use, there was pain, fatigue, 
and weakness.  There was no lack of endurance or 
incoordination.  Maximum impact was due to pain and there 
were no additional degrees of limitation of motion.  
Inspection of the spine revealed the head position to be 
within normal limits.  There was symmetry in appearance and 
symmetry of spinal motion.  Curvature of the spine was normal 
and there was no evidence of intervertebral disc syndrome.  
Knee reflexes were 4+ and ankle reflexes were 2+, 
bilaterally.  There were no peripheral nerves involved and 
bowel and bladder function were normal.  

Neurological examination revealed motor function was abnormal 
in the right calf as the Veteran had 4/5 power.  The left leg 
was normal and sensory function was normal, bilaterally.  X-
ray of the lumbar spine was negative.  A diagnosis of low 
back strain was rendered.  The Veteran was noted to have no 
significant problems with his normal daily activities.  

The criteria for an evaluation in excess of 10 percent under 
DC 5292 has not been met as the Veteran has not been shown to 
have more than slight limitation of motion at the time of any 
VA examination or at the January 2003 Social Security 
examination.  Moreover, the Veteran has not been shown to 
have additional loss of motion with repetitive action, 
including no additional limitation of motion caused by 
fatigue, weakness, lack of endurance, or incoordination.

As it relates to DC 5293, the Veteran has not been shown to 
have intervertebral disc syndrome.  As it relates to DC 5295, 
the Veteran has not been shown to have muscle spasm on 
extreme forward bending, or unilateral loss of lateral spine 
motion in standing position.  Thus, an evaluation in excess 
of 10 percent is not warranted.

With regard to the rating criteria under Diagnostic Code 
5293, effective September 23, 2002, the Veteran has not 
reported nor have there been any objective medical findings 
of incapacitating episodes.  For a 20 percent evaluation 
under this code, there would have to be demonstration of 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during a 12 month period.

With regard to diseases and injuries to the spine, effective 
September 26, 2003, there has been no demonstration of 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees, or the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis, as is 
warranted for a 20 percent disability evaluation at any time.


With regard to neurological impairment, the Board noted that 
there have been no findings of neurological impairment 
related to the Veteran's low back strain.  Sensory function 
has been noted to be within normal limits in the right and 
left lower extremities and reflexes have been shown to be 
present in the knees and ankles.

The competent medical evidence reflects consideration of the 
Veteran's complaints of pain, weakness and fatigability by 
medical professionals.  The Veteran is competent to report 
that he is worse or entitled to a higher evaluation.  
However, the observation of a skilled professional is more 
probative of the degree of the Veteran's impairment.  Even 
when considering the additional limitation of motion caused 
by fatigue, weakness and flare-ups, neither the actual range 
of motion nor the functional limitation warrants an 
evaluation in excess of 10 percent for limitation of motion 
based upon the appropriate codes governing limitation of 
motion.

Right Knee

Initially, in 1989, service connection was granted for 
residuals of right knee medial meniscectomy and a 10 percent 
disability evaluation was assigned using Diagnostic Code 
5257, effective from March 1989.  The Veteran appealed the 
October 2002 rating decision that continued this disability 
evaluation.  In July 2004, the disability was changed to 
postoperative right knee condition and rated as 20 percent 
disabling effective from the date of a VA examination on 
October 7, 2003, using Diagnostic Codes 5257-5261, but the RO 
stated that the 20 percent rating was on the basis of 10 
percent for limitation of extension and 10 percent for 
painful movement.  A rating decision in March 2006 changed 
the service-connected disability to status post total right 
knee replacement and rated the disability using Diagnostic 
Code 5055.  A 100 percent rating was assigned from the date 
of the surgery on February 16, 2006, and a 30 percent rating 
was assigned from April 1, 2007.

The knee is considered a major joint. 38 C.F.R. § 4.45(f).  
The normal range of motion of the knee is from zero to 140 
degrees.  38 C.F.R. § 4.71, Plate II (2008).

Limitation of motion of the knee is addressed in 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260 and 5261.  Diagnostic Code 
5260 rates limitation of flexion of the leg as zero percent 
to 60 degrees; 10 percent to 45 degrees; 20 percent to 30 
degrees; and 30 percent to 15 degrees.  Diagnostic Code 5261 
rates limitation of extension of the leg as zero percent to 5 
degrees; 10 percent to 10 degrees; 20 percent to 15 degrees; 
30 percent to 20 degrees; 40 percent to 30 degrees; and 50 
percent to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 
5260, 5261.

Diagnostic Code 5257, other impairment of the knee, recurrent 
subluxation or lateral instability, provides for assignment 
of a 10 percent rating when slight; a 20 percent rating when 
moderate; and a 30 percent rating when severe.  38 C.F.R. 
§ 4.71a.

VA's General Counsel has held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under diagnostic Codes 5003 and 5257. VAOPGCPREC 23-97; 62 
Fed. Reg. 63,604 (1997).  The General Counsel subsequently 
clarified that for a knee disability rated under DC 5257 to 
warrant a separate rating for arthritis based on X-ray 
findings and limitation of motion, limitation of motion under 
DC 5260 or DC 5261 need not be compensable but must at least 
meet the criteria for a zero-percent rating.  A separate 
rating for arthritis could also be based on X-ray findings 
and painful motion under 38 C.F.R. § 4.59.  VAOPGCPREC 9-98 
(1998); 63 Fed. Reg. 56,704 (1998).  The General Counsel 
further held that separate ratings could also be provided for 
limitation of knee extension and flexion.  VAOPGCPREC 9-2004; 
69 Fed. Reg. 59,990 (2004).

Prosthetic replacement of a knee joint, for one year 
following implantation of the prosthesis warrants a 100 
percent rating.  With chronic residuals consisting of severe 
painful motion or weakness in the affected extremity, a 60 
percent evaluation will be assigned.  With intermediate 
degrees of residual weakness, pain or limitation of motion, 
the knee replacement is rated by analogy to 38 C.F.R. Part 4, 
DCs 5256, 5261, or 5262.  38 C.F.R. § 4.71, DC 5055.  The 
minimum rating assigned will be 30 percent.  Diagnostic Code 
5261 has been set out above.  A rating higher than the 
minimum 30 percent rating under Diagnostic Code 5055 is 
provided under DC 5256, favorable ankylosis of the knee, for 
ankylosis in flexion between 10 degrees and 20 degrees (40 
percent); ankylosis in flexion between 20 degrees and 45 
degrees (50 percent); and extremely unfavorable ankylosis in 
flexion at an angle of 45 degrees or more (60 percent).  
38 C.F.R. § 4.71a, DC 5256.  A rating higher than 30 percent 
is also provided under Diagnostic Code 5262, impairment of 
the tibia and fibula, at 40 percent for nonunion of the tibia 
and fibula with loose motion, requiring a brace.  38 C.F.R. 
§ 4.71a, DC 5262.

At the time of a September 2002 VA examination, the Veteran 
reported having locking pain in his knee whenever walking any 
distance.  He had constant pain but would also have flare-
ups.  When the flare-ups occurred he functioned at 0 percent 
of his normal daily capacity.  He noted that he sometimes had 
to use a brace.  The Veteran had no need for bedrest but saw 
a physician periodically.  He had no prosthetic implants at 
that time and used a TENS unit for his knee.  He took 
methadone for the pain and trazodone to help with sleeping.  

Physical examination revealed flexion to 110 degrees.  Pain 
was present at 45 degrees.  Extension was to 0 degrees with 
pain at 0 degrees.  He had no ankylosis.  Drawer and 
McMurray's signs were negative.  There was no further 
limitation due to fatigue, weakness, lack of endurance or 
incoordination.  His gait was abnormal as he had a right leg 
limp.  X-rays of the right knee revealed mild to moderate 
degenerative joint disease in the medial compartment of the 
right knee.  Daily activities were handled without any major 
problems.  Some aspects of daily activities were noted to be 
performed with difficulty.  

At the time of a January 22, 2003, Social Security 
examination, the Veteran was noted to have a 10 degree 
flexion contracture of his right knee.  He had full flexion 
and good stability.  

An August 2003 follow-up note set out that an MRI of the 
right knee had revealed a suprapatellar mass suspicious for a 
liposarcoma.  Moderate to advanced degenerative changes in 
the medial compartment were also present.  The mass was 
removed in June 2003 and was not malignant.  

At the time of a June 2003 outpatient visit after the mass 
had been excised, the Veteran was noted to have range of 
motion of the right knee from 20 to 70 degrees.  One 
treatment note in August 2003 recorded range of motion from 7 
to 85 degrees, and another treatment note in August 2003 
recorded range of motion from 8 to 95 degrees.  In a 
September 2003 treatment record, he was noted to have active 
range of motion from 5-100 degrees.  

At the time of an October 2003 VA examination, the Veteran 
reported that he had been given a knee brace due to a 
decrease in full extension of the right knee.  He noted that 
he did not wear the brace because the constant pushing and 
pulling caused more pain than it improved things.  He 
indicated that he led a sedentary lifestyle.  The Veteran 
noted doing some physical therapy exercises and stated he was 
receiving therapy at Portsmouth Naval Hospital.  He reported 
that he had been told that if the knee continued to 
degenerate he would have to have a replacement.  He noted 
having an ache underneath the knee cap.  The Veteran also had 
pain in the knee with weight bearing with a worsening of the 
pain with ambulation.  He had been given a cane a year ago 
which helped him because he previously had a tendency of 
falling.  He had problems climbing stairs and would get a 
nagging pain when standing after sitting.  When he stood up 
there was initial tingling and the pain would get sharper.  
He indicated that he had very limited range of motion in the 
right knee and was not able to do much other than go to the 
bathroom, stay on the sofa, watch television, and go to 
appointments. 

Physical examination of the right knee revealed multiple 
scars.  There was a 6 cm suprapatellar scar and a 5 cm scar 
on the medial aspect of the right knee with no underlying 
tissue loss, disfigurement, or keloid formation.  The 
suprapatellar scar was noted to be recent.  

He was unable to extend the right knee completely; it was in 
a flexed position of 10 degrees.  He could flex it to 75 
degrees, at which time he had pain.  Range of motion of the 
right knee was limited by pain and fatigue.  There was no 
weakness, lack of endurance, incoordination, or ankylosis.  
Drawer and McMurray's tests were negative.  The Veteran had 
no recurrent subluxation, locking, joint effusion, or 
crepitation.  X-rays revealed moderate osteoarthritic changes 
of the right knee joint.  


The examiner rendered a diagnosis of postoperative 
degenerative joint disease of the right knee.  He observed 
that the Veteran had had multiple surgeries on the right knee 
and had decreased range of motion and chronic pain.  He was 
noted to walk with a cane.  

On February 16, 2006, a total right knee arthroplasty was 
performed.  During the period in which a 100 percent rating 
was in effect, the veteran was examined in March 2006, three 
weeks after the surgery.  

At the time of an August 2007 VA examination, the Veteran 
reported having had decreased range of motion since the 
February 2006 surgery.  He noted having pain in his right 
knee when standing for any length of time.  He also had pain 
with walking. The pain was only with activity.  He was given 
a cane for ambulation four years ago.  He used it 
intermittently.  The Veteran took Tylenol as needed for pain.  

Examination of the right knee revealed guarding of movement.  
There was no evidence of genu recurvatum, locking pain, or 
crepitus.  Flexion was to 90 degrees with pain at 90 and 
extension to -5  with pain at -5.  Upon repetitive use, there 
was pain, fatigue, weakness, and lack of endurance.  There 
was no incoordination.  Maximum impact was due to pain.  
There was no additional limitation of motion.  There was no 
instability or subluxation.  Motor function in the right calf 
was 4/5 with all other testing 5/5.  A diagnosis of 
degenerative joint disease of the right knee, status post 
total knee replacement, with residual scar, was rendered.  

The criteria for an evaluation in excess of 10 percent for 
right knee postoperative residuals, to include degenerative 
joint disease were not met prior to January 22, 2003.  VA 
examination and treatment records prior to this time reveal 
that the Veteran had full extension of the right knee.  Thus 
a compensable disability evaluation would not be warranted 
under DC 5261.  As to DC 5260, the Veteran was shown to have 
no less than 110 degrees of flexion in the right knee  Thus, 
a compensable rating would not be warranted for limitation of 
flexion.  

As noted above, extension limited to 10 degrees would equate 
to a 10 percent rating under Diagnostic Code 5261.  At the 
time of his January 22, 2003 Social Security examination, the 
Veteran was noted to have a -10 degree flexion contracture.  
Treatment records received after this time reveal that the 
Veteran had extension limited to 20 degrees at the time of a 
June 2003 outpatient visit shortly after surgical removal of 
a mass in the knee, followed by extension limited to 7 
degrees and 8 degrees in August 2003, and extension limited 
to 5 degrees in September 2003.  However, the Veteran was 
again noted to have a 10 degree flexion contracture at the 
time of his October 2003 VA examination.  Resolving 
reasonable doubt in favor of the Veteran, the Board will find 
that the overall objective medical findings for the period 
from January 22, 2003, to February 16, 2006 reveal that the 
Veteran had limitation of extension by 10 degrees.  As such, 
a 10 percent disability evaluation, and no more, would be 
warranted under Diagnostic Code 5261 from the date of the 
January 22, 2003 Social Security examination.  Additional 
limitation of extension was not reported on the basis of 
functional factors.  

It is the policy of VA to recognize actually painful motion 
as warranting at least the minimum compensable evaluation.  
38 C.F.R. § 4.59.  The veteran's flexion during this period 
was 70 degrees shortly after the surgery in June 2003, 85 
degrees and 90 degrees in August 2003, and 100 degrees in 
September 2003.  This would not support assignment of a 
separate compensable evaluation for limitation of flexion 
under Diagnostic Code 5260.  Nonetheless, the July 2004 
rating decision indicates that the RO had assigned a 20 
percent rating, effective from October 7, 2003, on the basis 
of 10 percent for limitation of extension and 10 percent for 
painful motion.  See VAOPGCPREC 9-2004.  The separate 10 
percent rating for painful flexion, assigned by the RO, would 
be warranted earlier than October 2003 on the basis of the 
noncompensable limitation of flexion due to pain.  

The just discussed ranges of motion took into account 
additional limitation due to functional factors.  38 C.F.R. 
§§ 4.40, 4.45, 4.59.  Therefore, even when all pertinent 
disability factors are taken into account, higher ratings 
were not warranted.

As to the claim for an increased evaluation based on lateral 
instability or subluxation under 5257, the objective medical 
findings prior to February 16, 2006, did not demonstrate any 
objective medical findings of subluxation or lateral 
instability.  Thus, prior to February 16, 2006, a compensable 
disability evaluation under DC 5257 was not warranted.  

As noted above, a temporary total disability evaluation was 
assigned from February 16, 2006, to April 1, 2007, with a 30 
percent disability evaluation being assigned thereafter.  

The August 2007 VA examination did not reveal severe weakness 
or severe painful motion.  The Veteran had 5/5 strength with 
no findings of severe painful motion.  These finding are 
simply not consistent with the requirements for a 60 percent 
rating under Code 5055, which requires severe painful motion 
or weakness in the affected extremity.

The Board also finds that a higher rating is not warranted 
under DCs 5256, 5261, or 5262.  Initially, the Board notes 
that the August 2007 examination showed that the veteran had 
extension to -5 degrees in the knee with no further 
additional limitation motion with repetitive use.  Therefore, 
a higher rating is not warranted under DC 5261.  In addition, 
while there is some limitation of flexion of the right knee, 
it is clear that the right knee is not ankylosed to any 
degree.  Ankylosis is the immobility and consolidation of a 
joint due to disease, injury or surgical procedure.  See 
Lewis v. Derwinski, 3 Vet. App. 259 (1992).  Because the 
Veteran is able to move his right knee joint, by definition, 
it is not immobile.  As such, a higher rating under DC 5256 
is not warranted.

The criteria have also not been met for a 40 percent rating 
under DC 5262, which requires nonunion of the tibia and 
fibula with loose motion requiring a brace.  X-rays of the 
right knee at the time of the August 2007 VA examination 
indicated that the hardware was in good position and well 
seated without any acute abnormality.

As the August 2007 VA examination showed that the Veteran did 
not have any instability or arthritis in the right knee, 
separate ratings for instability and arthritis with limited 
or painful motion are not warranted.  VAOPGCPREC 23-97; 
VAOPGCPREC 9-98.

Although the Veteran has expressed his opinion regarding the 
degree of his impairment, the most probative evidence 
consists of the medical evidence prepared by skilled medical 
professionals, which demonstrates that an increased 
evaluation is not warranted.

The Board has considered whether an increased disability 
rating is warranted for the veteran's right knee disability 
based on functional loss due to pain, weakness and flare-ups, 
pursuant to 38 C.F.R. §§ 4.40, 4.45 and 4.59 and the Court's 
holding in DeLuca.  The clinical findings of record, however, 
do not reflect impairment that warrants a higher rating.  The 
August 2007 VA examiner specifically stated that there was no 
loss of motion with repetitive use.  Therefore, although it 
has no reason to doubt that the veteran's right knee 
disability is productive of pain, the Board is unable to 
identify any clinical findings which would warrant an 
increased evaluation under 38 C.F.R. §§ 4.40, 4.45 and 4.59.

Under these circumstances, the Board finds no basis exists 
for the assignment of a rating in excess of 30 percent for 
the Veteran's right knee disability from April 1, 2007.  As 
the preponderance of the evidence is against the claim, there 
is no doubt to be resolved in the Veteran's favor.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular Consideration

In exceptional cases an extraschedular rating may be 
provided.  38 C.F.R. § 3.321.  The threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required. In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms." 38 C.F.R. § 3.321(b)(1). (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  When the rating schedule is 
inadequate to evaluate a claimant's disability picture and 
that picture has related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service for 
completion of the third step--a determination of whether, to 
accord justice, the claimant's disability picture requires 
the assignment of an extraschedular rating.  Id.

The Veteran's right knee and low back disorders are 
manifested by limitation of motion and pain.  As just 
discussed, the rating criteria contemplate these 
manifestations.  Frequent hospitalization has not been 
required as a result of his right knee or low back disorder.  
The Board notes that the Veteran is not currently employed 
and is in receipt of Social Security disability benefits due, 
in part, to knee and back problems.  As the Social Security 
Administration decision considered the veteran disabled on 
the basis of both service and non-service-connected 
disabilities, and in the absence of a finding that the 
Veteran is unable to work solely as a result of his service-
connected right knee disability or his back disability, the 
Board concludes that marked interference with employment due 
to the knee or back disability alone is not shown by the 
evidence.  As such, the criteria for referral for 
consideration of an extraschedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996).

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).


Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) and that the claimant is expected to provide.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

For claims pending before VA on or after May 30, 2008, 
38 C.F.R. § 3.159 has been amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

For an increased compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).

If the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life. Id.

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Id.

The appellant's status as a veteran has been substantiated.  

As it relates to the issues of increased evaluations for the 
lumbar spine and right knee disabilities, the Board notes 
that in a September 2003 letter, the Veteran was provided 
with notice that informed him of the evidence needed to 
substantiate his claim.  The letter also told him what 
evidence he was responsible for obtaining and what evidence 
VA would undertake to obtain.  The letter further told him to 
submit relevant evidence in his possession.

The second and third elements of Dingess notice have been 
substantiated, as evidenced by the fact that service 
connection has been established.  The Veteran was also 
provided with notice as to the disability rating and 
effective date elements of the claim in a March 2006 letter.  
The March 2006 letter told the Veteran that he could 
substantiate his claim with evidence that the disabilities 
had worsened.  It also told him that he could substantiate 
the claim with evidence of the effect of the disability on 
work.  He was not specifically told that the claim could be 
substantiated with evidence of the impact of the disability 
on daily life.  However, the Veteran was provided with VA 
examinations in which the impact of the disability on daily 
life was discussed.  This discussion should have put him on 
notice that such evidence was relevant to substantiating the 
claim.

The Veteran's disability is not solely rated on the basis of 
diagnostic codes that require specific measurements of the 
range of motion.  He was furnished statement and supplemental 
statements of the case that contained the rating criteria for 
his service-connected lumbar spine and knee disabilities.  
Such a post decisional document could not provide legally 
sufficient VCAA notice.  Mayfield v. Nicholson, 444 F.3d 1317 
(Fed. Cir. 2006).  The statement and supplemental statements 
of the case should, however, have put the Veteran on notice 
as to what was required.  The Veteran had years after 
receiving this notice to submit evidence and argument.  
Hence, he had a meaningful opportunity to participate in the 
adjudication of his claim. A hearing was scheduled in July 
2009, but the Veteran failed to appear.  

The March 2006 letter listed examples of the types of 
evidence that could be used to substantiate the claim, 
thereby satisfying the final element of Vazquez-Flores 
notice.

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  As portions of the notice came after 
the initial adjudication of the claim, the timing of the 
notice did not comply with the requirement that the notice 
must precede the adjudication.  However, the timing 
deficiency as to the notices was remedied by the 
readjudication of the claim after sending the above notices.  
Mayfield v. Nicholson, 499 F.3d 1317 (2007).

VA has also complied with its duty to assist the Veteran in 
substantiating the claim.   It appears that all pertinent 
post service treatment records have been requested and that 
all available records have been obtained.  He was afforded 
several VA examinations in conjunction with his claim.  Based 
upon the foregoing, no further action is necessary to assist 
the Veteran in substantiating the claim.




ORDER

An evaluation in excess of 10 percent for lumbosacral strain 
with degenerative joint disease is denied. 

An evaluation in excess of 10 percent for residuals of a 
right knee meniscectomy with degenerative joint disease prior 
to January 22, 2003, is denied.

A 10 percent evaluation for limitation of right knee 
extension in addition to a 10 percent evaluation on the basis 
of limitation of right flexion from January 22, 2003, to 
February 16, 2006 is granted.  

An evaluation in excess of 30 percent for a right knee 
disorder status post total knee replacement from April 1, 
2007, is denied.  


REMAND

As it relates to the issue of service connection for an 
adjustment disorder with depressed mood, the Board notes that 
a disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310.  Secondary service connection 
will also be established for the degree of aggravation of a 
non-service connected disability by a service connected 
disease or disability.  Allen v. Brown, 7 Vet. App. 439 
(1995); 38 C.F.R. § 3.310(a) (2006); 71 Fed. Reg. 52,744-47 
(Sept. 7, 2006) (now codified at 38 C.F.R. § 3.310(a)).

The Board notes that VA treatment records diagnosed the 
Veteran as having an adjustment disorder with depressed mood 
in September 2003.  The VA physician indicated that it 
appeared that the Veteran was suffering from a situational 
depressive reaction that was largely a result of his poor 
health and financial circumstances.  The Board notes that the 
Veteran was afforded a VA examination in October 2003 at 
which time he was diagnosed as having an adjustment disorder 
with depressed mood.  The examiner indicated that the 
clinical history and examination indicated that it was not 
likely that the Veteran's depression was secondary to 
service-connected low back strain and medial meniscectomy, 
right knee.  This is why the examiner gave him a diagnosis of 
adjustment disorder with depressed mood.  The examiner did 
not address the questions of direct service connection or 
whether the Veteran's service-connected lumbosacral spine and 
right knee disorders aggravated his adjustment disorder with 
depressed mood.  Where the Board makes a decision based on an 
examination report that does not contain sufficient detail, 
remand is required "for compliance with the duty to assist by 
conducting a thorough and contemporaneous medical 
examination."  Goss v. Brown, 9 Vet. App. 109, 114 (1996); 
Stanton v. Brown, 5 Vet. App. 563, 569 (1993)

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled for a 
VA examination to determine the etiology 
of any psychiatric disorder, to include 
an adjustment disorder with depressed 
mood.  The claims folder must be made 
available to the examiner for review, and 
the examiner should note that such a 
review took place.

The examiner should render the following 
opinions: Is it at least as likely as not 
(50 percent probability or greater) that 
any current psychiatric disorder, to 
include an adjustment disorder with 
depressed mood, had its onset in service 
or is the result of a disease or injury 
in service?  If not, is it at least as 
likely as not that the veteran's service-
connected lumbosacral spine or right knee 
disorder caused or aggravated any current 
psychiatric disorder, to include an 
adjustment disorder with depressed mood?

2.  If the benefit sought on appeal 
remains denied, the Veteran and his 
representative must be provided with a 
supplemental statement of the case.  An 
appropriate period of time should then be 
allowed for a response before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


